           Case 19-50060-btf13                             Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                      Desc Main
                                                                     Document     Page 1 of 14
MOW Local 13 plan 12/01/2017
Debtor Randy Gene Widener                                                                  Case number 19-50060
       Jennifer Lynne Widener

                                United States Bankruptcy Court for the WESTERN DISTRICT OF MISSOURI
                                                                   Chapter 13 Plan
    Check if this an amended plan and list below the Parts of the plan that have been changed:



    Above median
    Below median

 Part 1:      Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial rulings
                       may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                       attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely written
                       objection to confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
                       filed. See Bankruptcy Rule 3015 and LR Rule 3083-1(D) and (E). In addition, you must have a filed and allowed proof of claim in
                       order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                       includes each of the following items. If an item is checked as “Not Included”, if both boxes are checked, or if neither box is
                       checked, the provision will be ineffective if set out later in the plan.

 1.1      A limit on the amount of a secured claim, set out in Part 3.2, which may result in a partial                   Included               Not Included
          payment or no payment at all to the secured creditor
 1.2      Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security interest, set out in               Included               Not Included
          Part 3.7

 1.3      Nonstandard provisions, set out in Part 7                                                                      Included               Not Included

 Part 2:      Plan Payments

2.1 Debtor(s) will make regular payments to the trustee as follows:

$778.00 Monthly

2.2 Regular payments to the trustee will be made from future income in the following manner: Check all that apply.
                 Debtor(s) will make payments pursuant to a payroll deduction order to the employer(s) and in the amount(s) listed below:

 Debtor's name                            amount                        Employer's name          Street address                City, state & zip
 Randy Gene Widener                       $778.00                       Johnson Controls         4722 Pear Street              Saint Joseph, MO
                                                                                                                               64503-0000


             Debtor(s) will make payments directly to the trustee.

2.3 Additional payments.

                  None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
                 None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.
                                                                                                                                                               1
12/2017                                                                   MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-50060-btf13                             Doc 14       Filed 02/26/19 Entered 02/26/19 17:02:47                      Desc Main
                                                                       Document     Page 2 of 14
 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims .
                  None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
                  None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.



                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                          acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan by the trustee. Unless otherwise ordered by the court, the claim amount stated on
                          a filed and allowed proof of claim controls. These claims will be paid interest at the applicable Chapter 13 rate unless otherwise
                          modified below and specified in Part 7.

           Creditor name                      Last 4 digits of                         Collateral                Interest rate         EMA payment
                                                account #                                                                               through plan
                                                                     Impala 2003 Chevrolet 156,590 miles
 TitleMax of Missouri                      0556                      VIN: 2G1WF52K239330343                       CH13Rate                                  $18.93


3.4 Mortgages to be paid in full during the life of the plan

                          None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.

Escrow accounts associated with the claims listed above in Part 3.4:

                          None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.

3.5 Secured claims of governmental units.

                          None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.

3.6 Surrender of collateral.
                  None. If “None” is checked, the rest of Part 3.6 need not be completed or reproduced.

3.7 Lien avoidance
                  None. If “None” is checked, the rest of Part 3.7 need not be completed or reproduced.



 Part 4:      Treatment of Fees and Priority Claims

4.1 General

             Trustee’s fees will be collected pursuant to 28 U.S.C. §586.

             For Domestic Support Obligation (“DSO”) noticing purposes, under 11 U.S.C. §1302(d), if the DSO claim holder listed is a governmental
             unit, list the name(s), address(es) and phone number(s) of the actual holder of a DSO as defined in 11 U.S.C. §101(14A). Pursuant to 11
             U.S.C. §112 and Bankruptcy Rule 9037, do not disclose the name of a minor child. Identify only with the minor’s initials.

             If the debtor has a tax redemption claim, said claim must be listed in Part 7 and specific instructions for treatment of creditor must be
             clearly set out. The box in Part 1.3 indicating that nonstandard provisions are included must also be checked.

4.2 Attorney's fees

          Total pre-confirmation       Pre-confirmation attorney fee paid Pre-confirmation attorney fees paid                    Equal monthly amount
               attorney fees                 directly by the debtor             from the plan payments                                 ("EMA")
                             $4,100.00                         $1,000.00                          $3,100.00                                       $442.86



                                                                                                                                                                 2
12/2017                                                                       MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-50060-btf13                             Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                             Desc Main
                                                                     Document     Page 3 of 14
4.3 Ongoing post-petition Domestic Support Obligations.

                          None. If “None” is checked, the rest of Part 4.3 need not be completed or reproduced.

                          The debtor(s) shall make ongoing, post-petition DSO payments directly to the holder of the claim whether payments are made to
                          the actual recipient or to a governmental unit as assignee. The monthly payment should be listed on Schedule I and/or J.

                 Debtor's name                               Ongoing DSO claim                       Address                           Direct monthly
                                                                holder name                                                               payment
                                                                                            520 North Main
 Jennifer Widener                               James Hulet                                 Cameron, MO 64429                                                     $200.00




4.4 Pre-Petition Arrears on Domestic Support Obligation claims.

                          None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

                          Pre-petition arrearages owed to DSO holders under 11 U.S.C. §507(a)(1)(A) and §507(a)(1)(B) shall be paid by the trustee from
                          plan payments on a pro rata basis from funds available after payment of creditors with an EMA unless otherwise specified in Part
                          7.

              Debtor's name                        DSO arrearage claim holder name                   Address                        Estimated arrearage
                                                                                                                                           claim
                                                                                            520 North Main
 Jennifer WIdener                               James Hulet                                 Cameron, MO 64429                                               $1,100.00




4.5 Other Priority Claims.

                          None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.

                          Other Priority claims will be paid by the trustee from plan payments on a pro rata basis as funds are available for this class of
                          claimant unless otherwise specified in Part 7. Any other special provisions must be clearly set out in Part 7.

                      Priority creditor name                                                                    Estimated priority claim
 Internal Revenue Service                                                                                                                                   $3,961.00
 Internal Revenue Service                                                                                                                                   $1,016.00
 Internal Revenue Service                                                                                                                                     $767.00


 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1 General

Absent court order or other agreement with the trustee, debtor(s) shall turn over to the trustee the non-exempt portion of any federal or state tax
refund that is a pre-petition asset unless the non-exempt equity in the tax refunds is satisfied by the treatment of non-priority unsecured creditors in
Part 5.2. Debtor(s) may also be required to pay in tax refund(s) that are not pre-petition assets if the court determines that said refunds are disposable
income.

If debtor has a pending or potential lawsuit or other administrative proceeding, whether or not such cause of action is listed on Schedule A/B, any
net, non-exempt proceeds which become liquidated shall be turned over to the trustee absent other court order or other agreement with the trustee.

5.2 Nonpriority unsecured claims not separately classified.

     Choose only one treatment of non-priority unsecured creditors below:
            A dividend of 100%
            A dividend of 0%
            A dividend of %
            A base plan. The base is months of payments.
            Liquidation Analysis Pot (LAP). There is non-exempt equity of $
            Disposable Income Pot. The DIP amount is $36,247.20 (60 x $604.12 monthly disposable income as calculated on Form 122C-2).

5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims (such as long-term student loans).

                                                                                                                                                                        3
12/2017                                                                      MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-50060-btf13                             Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                      Desc Main
                                                                     Document     Page 4 of 14
                          None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

5.4 Other separately classified nonpriority unsecured claims.

                          None. If “None” is checked, the rest of Part 5.4 need not be completed or reproduced.



 Part 6:      Executory Contracts and Unexpired Leases

List the treatment of executory contracts and unexpired leases below.

                          None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.

                          Post-petition payments and pre-petition arrearages, whether scheduled or unscheduled, on executory contracts and unexpired
                          leases which are assumed shall be paid directly by the debtor(s). If debtor(s) have pre-petition arrearages, an estimated amount
                          should be listed below. Debtor(s) should also include detailed information below on how the pre-petition arrearage will be cured.

     Creditor name                     Description of leased             Assume or reject                Estimated pre-                  Debtor(s) will cure
                                       property or executory           Assume       Reject              petition arrearage                the pre-petition
                                             contract                                                                                    arrearage directly
                                                                                                                                             as follows:

 Jerry Anderson                Residential lease                                                                                $0.00


 Part 7:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of Part 7 need not be completed or reproduced.

 Part 8:          Signatures:

 X   /s/ Noah J. Briles                                                            Date   February 26, 2019
     Noah J. Briles 41473
 Signature of
 Attorney for Debtor(s)

 X     /s/ Randy Gene Widener                                                      Date   February 26, 2019
       Randy Gene Widener

 X   /s/ Jennifer Lynne Widener                                                    Date   February 26, 2019
     Jennifer Lynne Widener
Signature(s) of Debtor(s)

The debtor(s) must sign this document even if represented by an attorney and even if the attorney also has signed above.

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the approved form for the Western District of
Missouri, other than any nonstandard provisions included in Part 7.




                                                                                                                                                              4
12/2017                                                                    MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-50060-btf13                            Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                         Desc Main
                                                                     Document     Page 5 of 14
                                                                          PLAN PROVISIONS

A. PLAN PAYMENTS AND LENGTH OF PLAN

      i.     Mailing address: All plan payments shall be payable to “Richard V. Fink, Trustee”, shall include the debtor’s name and case number and
             shall be mailed to Richard V. Fink, Trustee, P.O. Box 1839, Memphis, TN 38101-1839. Any changes to the plan payment mailing address
             will be posted on www.ndc.org and www.13network.com.

      ii.    Commencement date: Plan payments shall commence within 30 days of the petition date. Once a plan is confirmed, that plan payment
             remains in effect until such time as the court confirms a subsequent amendment.

      iii. Employer wage order: If the box for voluntary wage assignment to the employer is checked and the employer address is not provided, the
           wage order shall be issued directly to the debtor. If neither box in Part 2.2 is checked, the wage order shall be issued directly to the debtor.
           Full and timely payment is the debtor’s responsibility if the voluntary wage assignment has not gone into effect or if the employer does not
           remit the full plan payment amount. The trustee also may cause an order to remit plan payments to be issued to the debtor’s employer
           pursuant to LR 3083-1.

      iv. Electronic payments: Payments can be made electronically to the trustee. There are links to the websites at www.ndc.org and
          www.13network.com.

B. TREATMENT OF SECURED CLAIMS – MAINTENANCE OF PAYMENTS AND CURE OF DEFAULT, IF ANY

      i.     Interest rate for pre-petition arrearage: All pre-petition arrearages, whether scheduled or unscheduled, shall be paid 0% interest
             pursuant to 11 U.S.C. §1322(e) unless otherwise specified in the plan or ordered by the court. If a portion of the pre-petition arrearage is
             entitled to interest, the treatment should be clearly specified in Part 7 as to the amount to be paid interest and the applicable interest rate. If
             the proof of claim is filed with no information regarding the portion to be paid interest, the trustee shall pay interest on the amount
             indicated in the plan. If no specific interest rate is provided and the plan provides for interest, the trustee shall use the Chapter 13 Rate in
             effect for the case.

      ii.    Post-petition mortgage payment change: A “Notice of Mortgage Payment Change” shall be filed with the court and served on the debtor,
             the debtor’s counsel and the trustee no later than twenty-one (21) prior to any payment change and shall contain the information required
             pursuant to LR 3094-1 and Bankruptcy Rule 3002.1.

      iii. Pre-confirmation adequate protection payments on claims secured by real property: The trustee shall distribute adequate protection
           payments to real property creditors being paid from the plan payments pursuant to LR 3086-1.

      iv. No proof of claim filed or no transfer filed: The trustee shall reserve funds for the conduit portion of claims treated as long term debts
          and paid from the plan payments. If no proof of claim is filed, the trustee generally files a motion to deposit funds into the court registry at
          the conclusion of the case and will deposit the reserved funds into the court registry absent other court order. If a proof of claim is filed but
          the claimant does not accept funds from the trustee and no transfer or assignment of claim is filed, the trustee generally files a motion to
          deposit funds into the court registry at the conclusion of the case and will deposit the reserved funds into the court registry absent other
          court order.

C. SECURED CLAIMS – ADEQUATE PROTECTION

      i.     How adequate protection payments are made: Creditors listed in Part 3 that are entitled to adequate protection payments pursuant to 11
             U.S.C. §1326(a)(1) or LR 3086-1 will receive said payments from the trustee pursuant to LR 3086-1 unless otherwise ordered by the court.
             A creditor shall not receive adequate protection payments if the plan does not provide for such creditor to be treated as secured in Part 3. In
             order for such creditor to receive adequate protection payments, the debtor must amend the plan to specify creditor’s treatment as secured
             and to provide an equal monthly amount for that creditor or the creditor must file an appropriate motion for adequate protection with the
             court and obtain an order. Creditors may file objections to the adequate protection treatment provided by the plan.

      ii.    Proof of claim required: Creditors listed in Part 3 that are entitled to adequate protection payments pursuant to 11 U.S.C. §1326(a)(1) or
             LR 3086-1, will receive payments from the trustee only after a proof of claim is filed with the court. Adequate protection payments shall be
             paid from the second month following the petition or conversion month through the confirmation month. The principal amount of the
             adequate protection recipient’s claim shall be reduced by the amount of the adequate protection payments remitted unless the court orders
             otherwise.

D. SECURED CLAIMS OF GOVERNMENTAL UNITS

      i.     The trustee shall pay secured claims of governmental units based on a filed and allowed proof of claim, whether listed in the plan or not, in
             full pursuant to 11 U.S.C. §511(a), if the claim is a tax claim entitled to payment under this statute. If the tax claim does not provide the
             non-bankruptcy applicable interest rate, it will be paid at the Chapter 13 rate in effect for this case.

E. LIEN RETENTION


                                                                                                                                                                   5
12/2017                                                                   MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-50060-btf13                            Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                        Desc Main
                                                                     Document     Page 6 of 14
      The holder of a secured claim shall retain its lien until the earlier of the payment of the underlying debt determined under non-bankruptcy law or
      the discharge under 11 U.S.C. §1328. If the case is dismissed or converted without completion of the plan, the lien also shall be retained by such
      holder to the extent recognized by applicable non-bankruptcy law pursuant to 11 U.S.C. §1325(a)(5)(B).

F. TREATMENT OF FEES AND PRIORITY CLAIMS

      i.     Trustee’s fees: Trustee’s fees shall be collected pursuant to 28 U.S.C §586.

      ii.    Pre-confirmation debtor’s attorney’s fees: Attorney fees shall be paid from the plan payments pursuant to LR 2016-1 unless a different
             treatment is provided in Part 7 and the court issues a specific order regarding that proposed treatment. Pre-confirmation attorney fees are
             limited to the amounts set out in LR 2016-1(D) absent a court order allowing fees in excess of said amounts. The confirmation of the plan
             without that separate, specific court order shall not permit attorney fees to be paid contrary to the equal monthly amount specified in Part
             4.2. All attorney fees paid contrary to that paragraph or other order of the court are subject to disgorgement.

      iii. Treatment: Eleven U.S.C. §1322(a)(2) provides that all claims entitled to priority under §507(a) shall be paid in full in deferred cash
           payments, except when §1322(a)(4) applies to §507(a)(1)(B) priority claim, unless the holder of a particular claim agrees to a different
           treatment of such claim. All priority claims, regardless of the underlying basis for the claim, are similarly classified for purposes of
           distribution

             under this plan unless otherwise specified in Part 7 or other order of the court. Priority creditors shall not receive interest on their claims
             unless otherwise specified in the plan or other order of the court.

      iv. Classification: All priority creditors, including DSO’s, with a filed and allowed claim for whom an EMA is provided in Part 7, shall be
          grouped for distribution purposes with any creditor for whom an EMA is provided, including secured claims and debtor’s attorney’s fees.
          All priority unsecured creditors, including DSO’s, with a filed and allowed claim for whom an EMA is not provided, shall be grouped for
          distribution purposes with any secured creditor being paid pro rata as funds are available for that class of creditors.

G. TREATMENT OF NONPRIORITY UNSECURED CLAIMS

      i.     Base plans:

             a.     Base amount: The base amount (“Base”) shall be calculated by multiplying the number of months proposed in a base case by the
                    monthly plan payment. If the monthly plan payment changes, the base shall be adjusted accordingly.

             b.     Dividend to be set in Base plans: After both the governmental and non-governmental bar dates have passed and the trustee has filed
                    the Notice Allowing/Disallowing Claims and said Notice is final, the trustee will set a dividend in Base cases establishing the
                    percentage that the Base will pay to non-priority unsecured creditors at that time. The trustee will provide a notice of the set dividend.

             c.     Adjustments to the dividend: Once the dividend has been set in a Base plan, the trustee may adjust the dividend as necessary to
                    ensure that the case complies with the Applicable Commitment Period if the plan runs short of the Applicable Commitment Period due
                    to a withdrawn proof of claim, a lump sum payment made by the debtor, a decrease in trustee’s fees, a decrease in the conduit
                    mortgage payment, or any other event. The dividend may also be adjusted based on a post-confirmation amended plan filed by debtor.
                    The trustee will provide notice of the adjusted dividend. If the debtor remits sufficient funds to the trustee to pay off the case in full,
                    e.g. 100% to all filed and allowed unsecured creditors; the trustee may adjust the plan to a 100% plan for filed and allowed unsecured
                    creditors without further order of the court.

             d.     Payment of non-priority unsecured creditors: Filed and allowed non-priority unsecured creditors shall be paid their pro rata share,
                    as funds are available, of plan payments available after the satisfaction of administrative expenses, secured claims (including interest),
                    priority unsecured claims and after all long-term debt payments being paid through the trustee are current.

             e.     Length of Base: Because the total funds paid into the plan must be sufficient to satisfy the administrative expenses, secured claims
                    and priority unsecured claims, the plan may actually run longer than the number of months needed to satisfy the Base. Any
                    adjustments made to the Base that results in the Plan running in excess of the sixty-month statutory time limit of 11 U.S.C. §1322(d)
                    may result in the trustee filing a motion to dismiss.

      ii.    Pot plans:

             a.     Liquidation analysis pot (LAP): The LAP amount listed in Part 5.2 should be the amount of non-exempt equity. When setting the
                    dividend to non-priority unsecured creditors, the trustee will deduct hypothetical Chapter 7 trustee fees from the LAP amount. The
                    hypothetical fees will be calculated pursuant to 11 U.S.C. §326. After deduction of said fees and any allowed priority claims, any
                    funds remaining in the LAP will be paid to allowed non-priority unsecured claimants pursuant to the set dividend. Filed and allowed
                    special or co-debtor non-priority claims will not receive more than their pro rata share of any funds available for distribution to filed
                    and allowed non-priority claimants from the LAP; if the plan provides for filed and allowed special or co-debtor non-priority claims to
                    be paid more than the other filed and allowed non-priority unsecured claimants, then the debtor shall pay to the trustee the additional
                    funds necessary to satisfy those claims.


                                                                                                                                                               6
12/2017                                                                   MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-50060-btf13                             Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                        Desc Main
                                                                     Document     Page 7 of 14
             b.     Disposable income pot (DIP):

                    1.     DIP amount: If the debtor has disposable income as defined in 11 U.S.C. §§1325(b)(2) and (b)(3) and the applicable
                           commitment period as defined in §1325(b)(4)(A) is not less than five (5) years, the DIP amount shall be the amount of the
                           monthly disposable income on Form 122C-2 multiplied by 60.
                    2.     Dividends in DIP plans: When setting the dividend to non-priority unsecured creditors, the trustee will deduct pre-confirmation
                           attorney’s fees paid from plan payments and filed and allowed special or co-debtor non-priority unsecured claims. Filed and
                           allowed priority claims are not deducted from the DIP as they already have been deducted on the Form 122C-2. Any remaining
                           funds in the DIP will be paid to filed and allowed non-priority unsecured claims pursuant to the set dividend. If the DIP is less
                           than or equal to the sum of the pre-confirmation debtor’s attorney’s fees being paid from the plan payments and filed and allowed
                           special or co-debtor non-priority unsecured claims, the filed and allowed non-priority unsecured claims shall receive zero percent
                           (0%), unless the plan runs short of the applicable commitment period. See paragraph I(ii) below.

             c.     Adjustment to dividend for both LAP plans and DIP plans: After the dividend to non-priority unsecured creditors is set, the trustee
                    will not reduce the dividend to accommodate additional or amended proofs of claim filed and allowed after the bar date but may
                    increase the dividend if a proof of claim is withdrawn or amended to a lower amount to ensure compliance with 11 U.S.C.
                    §1325(a)(4). If the debtor believes that reduction of the dividend is required, it will be the responsibility of the debtor to determine the
                    appropriate dividend and file an amended plan to adjust the dividend. Any such amendment to the plan shall reflect the dividend
                    which previously has been set and shall provide a dividend that will comply with 11 U.S.C. §1325(a)(4) and must be at least equal to
                    any distributions already made to non-priority unsecured creditors.

H. DISTRIBUTIONS TO CREDITORS

             i.     Proof of claim: The trustee shall only distribute payments, including adequate protection payments, to creditors who have filed and
                    allowed proofs of claim. If the plan provides for the debtor to make payments directly, then the failure of the creditor to file a proof of
                    claim does not excuse the debtor from making the required direct payments. If the debtor is to make direct payments to a creditor,
                    those payments must be paid pursuant to the terms of the contract regardless of whether the plan is confirmed. However, if the trustee
                    is to pay any portion of a claim, then it is necessary for the creditor to file a proof of claim to receive the portion of the claim to be
                    paid through the trustee. Notwithstanding the confirmation of this plan, the debtor(s) and the trustee reserve the right to challenge the
                    allowance, validity or enforceability of any claim, in accordance with 11 U.S.C. §502(b) and to challenge the standing of any party to
                    assert any such claim.

             ii.    Order of distributions: The trustee shall distribute to creditors, absent other order of the court, based on the confirmed plan, filed and
                    allowed proofs of claim, and the notice to allow claims and any subsequent notices to allow additional, adjusted or amended claims.
                    See LR-3084-1 and LR 3085-1. The manner and order of distribution to creditors shall be determined by the trustee unless otherwise
                    clearly set out in the plan as confirmed.

             iii. Creditor mailing address/assignments or transfers: The trustee shall mail payments to the address provided on the proof of claim
                  unless the creditor provides another address in writing for payments or the trustee receives other official, written notice of a change of
                  address. If the claim is assigned or transferred, the trustee shall continue to remit to the original creditor until an assignment or transfer
                  of claim is filed with the court.

             iv. Payment of claim after lifting of stay: The trustee shall continue to make payments to any creditor with a filed and allowed claim
                 after an order granting relief from the stay is entered or the stay is otherwise not in effect. The trustee shall cease making payments
                 only if:

                    a. the claim is withdrawn by the creditor; or
                    b. an objection to the claim is filed and an order is entered directing the trustee to cease making payments on the claim; or
                    c. the claimant notifies the trustee in writing that no further payments are owed on the claim(s); or
                    d. an amended plan is filed and confirmed which specifically provides for no further payments to the claimant.

             See LR 3086-1.

             v.     Trustee’s avoidance powers: If the trustee recovers funds related to a transfer, the recovered funds will be for the benefit of
                    unsecured creditors, less administrative fees and costs, absent other court order.

I. DEFINITIONS

             i.     Arrearage: Any arrearages listed are the debtor’s best estimate of the amount owed as of the date of the petition. The trustee shall pay
                    arrearages based on the filed and allowed proof of claim pursuant to LR 3084-1. If no arrearage amount is shown on the proof of
                    claim, none shall be paid.

             ii.    Applicable commitment period: If the trustee or an unsecured creditor objects to confirmation of a plan pursuant to 11 U.S.C.
                    §1325(b)(1)(B), the debtor shall devote to the plan all disposable income for payment to unsecured creditors for the applicable
                    commitment period from the date that the first plan payment is due, as defined in §1326(a)(1), unless the plan provides for payment in
                    full of all filed and allowed unsecured claims over a shorter period. Regardless of whether the trustee objected to the confirmation of

                                                                                                                                                               7
12/2017                                                                   MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-50060-btf13                             Doc 14     Filed 02/26/19 Entered 02/26/19 17:02:47                       Desc Main
                                                                     Document     Page 8 of 14
                    the plan pursuant to §1325(b)(1)(B), the trustee may file a Motion to Amend Plan pursuant to 11 U.S.C. §1329 to a Base plan, a
                    dividend plan or a Pot plan if the plan as filed and confirmed will pay all administrative expenses and filed and allowed secured and
                    priority creditors in a period of time that is less than the applicable commitment period. This includes plans running less time than
                    anticipated due to the lifting of the automatic stay, secured or priority claims being allowed for less than the scheduled amount or not
                    filed at all, withdrawn claims, lien avoidance or disallowance of claims or plans running less than the applicable commitment period
                    due to other reasons. The trustee, the debtor or an allowed unsecured claimant may also file a Motion to Amend Plan pursuant to
                    §1329 if there has been a post-confirmation change in circumstances that would allow the debtor to pay a dividend or an increased
                    dividend to non-priority unsecured creditors.

             iii. Equal monthly amount (EMA): Claims with EMAs may receive more than the EMA and may receive those additional funds prior to
                  payments being made to non-priority unsecured creditors.

             iv. Long term debt: A long term debt is one in which the final payment due under the terms of the contract comes due after the final
                 Chapter 13 plan payment comes due.




                                                                                                                                                               8
12/2017                                                                   MOW 3083-1.1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-50060-btf13                         Doc 14           Filed 02/26/19 Entered 02/26/19 17:02:47        Desc Main
                                                                      Document     Page 9 of 14

                                                               United States Bankruptcy Court
                                                                       Western District of Missouri
            Randy Gene Widener
 In re      Jennifer Lynne Widener                                                                    Case No.   19-50060
                                                                                   Debtor(s)          Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on February 26, 2019, a copy of Debtors' Chapter 13 Plan was served electronically or by regular
mail to all interested parties, the Trustee and all creditors, contracts and leases listed below:

 Randy Gene Widener 807 North 23rd Street Saint Joseph, MO 64506
 Jennifer Lynne Widener 807 North 23rd Street Saint Joseph, MO 64506


 A Plus Cash Advance, 139 N. Belt Highway Suite K, Saint Joseph, MO 64506
 A&M Finance, 105 North Main Street, Grain Valley, MO 64029
 Account Liquidation Collection, P.O. Box 174, Decorah, IA 52101
 Account Liquidation Services, 304 W. Water St., Decorah, IA 52101
 Ace Cash Express, Lockbox Services 205115, Irving, TX 75063
 Ad Astra Recovery, 3611 Northridge Rd. #104, Wichita, KS 67205
 Ad Astra Recovery, 3611 Northridge Rd. #104, Wichita, KS 67205
 ADVANCE RECOVERY SYSTEMS, 219 kATHERINE dR., Flowood, MS 39232
 Albany Vet Clinic, 1104 W. Hwy 136, Albany, MO 64402
 Alliance Radiology, PO Box 809012, Kansas City, MO 64180
 AMERI COLLECT, PO BOX 1566, Manitowoc, WI 54221
 American Family Insurance, 2335 N Belt Hwy, Suite C, Saint Joseph, MO 64506
 American Gold Mine, 2102 S. Belt Hwy, Saint Joseph, MO 64507
 Americollect, PO Box 1566, Manitowoc, WI 54220
 Amsher Collections Service, 4524 South Lake Parkway, Suite 15, Birmingham, AL 35244
 Aquila, Inc, PO Box 11739, Kansas City, MO 64138
 Aspen, PO Box 105341, Atlanta, GA 30348-5341
 Asset Acceptance, PO Box 2036, Warren, MI 48090
 AT& T/Southwestern Bell, c/o Business Bankruptcy, PO Box 769, Arlington, TX 76004
 AT&T, P. O. Box 5014, Carol Stream, IL 60197
 Attorney General, Main Justice Building, 950 Pennsylvania Avenue NW, Washington, DC 20530-0001
 AUTO EXCHANGE, PO BOX 100, Cameron, MO 64429
 Bank of America, PO BOX 851001, Dallas, TX 75285
 Bank of America Business Card, P O Box 15796, Wilmington, DE 19886
 Bethany Towing LLC, 22916 E. US Highway 136, Bethany, MO 64424
 Billoe LLC, 4914 Woodfield RD., Saint Joseph, MO 64506
 Bradford Exchange, 9345 Milwaukee Ave, Niles, IL 60714
 Cameron Regional Medical Center, P O Box 557, Cameron, MO 64429-0557
 Casey's Corporate Headquarters, One Convience Drive, Ankeny, IA 50021
 Caseys General Store, 101 S Polk St., Maysville, MO 64469
 Cash Country, 3119 North Belt Hwy., Saint Joseph, MO 64506
 Cashnet, PO Box 3023, Hutchinson, KS 67504
 Cecil Allen Snodgrass, Alberta Snodgrass, 6980 Saxton Road, Saint Joseph, MO 64507
 Celia Reed, Reed Properties, 505 E. 19th Street, Kearney, MO 64060

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
          Case 19-50060-btf13                         Doc 14           Filed 02/26/19 Entered 02/26/19 17:02:47   Desc Main
                                                                     Document      Page 10 of 14

 CENTRY TEL, PO BOX 6001, Marion, LA 71260
 CENTRY TEL, PO BOX 6001, Marion, LA 71260
 Centurty Link, P. O. Box 4300, Carol Stream, IL 60197
 City of Albany, 106 East Clay Street, Albany, MO 64402
 City of Cameron, 205 N Main, Cameron, MO 64429
 City of Cameron, 205 N Main, Cameron, MO 64429
 CLINE COLLECTIONS/MO STATE SERVICES, PO BOX 1459, Winterville, NC 28590
 CMI, 4200 International Parkway, Carrollton, TX 75007
 Complete Payment Recovery Services, PO Box 30272, Tampa, FL 33630-3272
 Cook Country, PO Box 6018, Harlan, IA 51593-1518
 Cook Crossing Dental Care, 4112 N Belt Hwy, Saint Joseph, MO 64506
 Covergent Outsourcing, PO Box 9004, Renton, WA 98057-9004
 Creath Thorne, 400 Jules St. Suite 345, Saint Joseph, MO 64501
 Credit Acceptance, 25505 W 12 Mile Road, Southfield, MI 48034
 CREDIT AND CARD DEPT, PO BOX 5519, Sioux Falls, SD 57117-5519
 Credit Collection Services, 2 Wells Ave, Newton Center, MA 02459
 Credit Protection, One Gallery Tower, 133555 Noel RD, Ste 2100, Dallas, TX 75240
 Credit World Services, Inc., 6000 Martway Street, Shawnee Mission, KS 66202
 Cresent Bank and Trust, PO Box 98513, Baton Rouge, LA 70864
 CVS Pharmacy/Headquarters, One CVS Drive, Woonsocket, RI 02895
 Dacotah Bank, 308 South Main Street, Aberdeen, SD 57401
 Dakota Bank, 211 N. Main St, PO Box 206, Blunt, SD 57522
 Deffenbaugh Recycle Company, Headquarters, 2601 Midwest Drive, Kansas City, KS 66111
 Dept. Education, Office of Gen. Counsel, Div. of Post-Secondary Education, 400 Maryland Ave., SW Room 6E353,
 Washington, DC 20202-2110
 Direct Loan Servicing System, P O Box 5609, Greenville, TX 75403
 Direct TV LLC, 2230 East Imperial Hwy, El Segundo, CA 90245
 Division of Employment Security, P O Box 3100, Jefferson City, MO 65102
 Dollar General Corporate Headquarters, 100 Mission Ridge, Goodlettsville, TN 37072
 Dollar General Corporate Headquarters, 100 Mission Ridge, Goodlettsville, TN 37072
 Douglas A. Wyckoff, 1801 N. Walnut, Cameron, MO 64429
 Dr. David Christensen DDS, 400 Jules Suite 440, Saint Joseph, MO 64501
 Duvera Financial, 2701 Loker Ave W, Carlsbad, CA 92008
 East Ridge Family Dentistry, 3918 Sherman Ave., Saint Joseph, MO 64506
 EASY PAY FINANCE, PO BOX 2549, Carlsbad, CA 92010
 Electronic Check Services, 1615 S Ingram Mill Rd Bld B, Springfield, MO 65804-2261
 Elite Financial Security, 9417 E 63rd, Raytown, MO 64133
 ENTERPRISE RENT A CAR, PO BOX 842442, Dallas, TX 75284
 EOS CCA, PO Box 5012, Norwell, MA 02061-5012
 ERC, PO Box 23870, Jacksonville, FL 32241-3870
 Exchange Bank & Trust, 121 S Main St, Troy, KS 66087
 EZ Money Check Cashing, 803A South Belt Hwy, Saint Joseph, MO 64507
 First Bank and Trust, P. O. Box 1830, Covington, LA 70434


 FIRST COLLECTION SERVICES, 10925 OTTER CREEK E. BLVD, Mabelvale, AR 72103
 First Financial Asset Management, PO Box 56245, Atlanta, GA 30343
 First Premier Bank, 601 S. Minnesota Ave., Sioux Falls, SD 57104
 Flexible Finance, 516 N Belt Hwy, Saint Joseph, MO 64506
 Gary Soske, 5824 N. Mayview Ave., Kansas City, MO 64151
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
          Case 19-50060-btf13                         Doc 14           Filed 02/26/19 Entered 02/26/19 17:02:47   Desc Main
                                                                     Document      Page 11 of 14

 Geico, One Geico Plaza, Bethesda, MD 20811
 Gem City Account Services, 200 N. 8th Suite 104, Quincy, IL 62301
 General Account Service, P.O. Box 12400, Kansas City, MO 64116
 Ginnny's, P O Box 2825, Monroe, WI 53566
 Goggins and Lavintman, PO Box 21129, Eagan, MN 55121
 Gower Family Care Center, 303 S US 169 Highway, Gower, MO 64454
 Graham, Bill D PhD, 1212 S Main St A, Maryville, MO 64468
 Grand River Ambulance, PO Box 105, Stanberry, MO 64489
 Great Western Bank, P. O. Box 2345, Sioux Falls, SD 57101
 Great Western Bank, PO Box 790408, Saint Louis, MO 63179-0408
 Greater Missouri Operations AKA KCP&L, 1200 Main St., Kansas City, MO 64105
 Harris & Harris, 111 W Jackson Blvd Suite 400, Chicago, IL 60604


 Harrison Co. Hospital, 2600 Miller St., Bethany, MO 64424
 Harrison County Community Hospital, P O Box 428, Bethany, MO 64424-0428
 Heartland/Mosaic ER, 5325 Faraon St., Saint Joseph, MO 64506
 HYDROXATONE, PO BOX 1366, Hoboken, NJ 07030
 Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
 James Hulet, 520 North Main, Cameron, MO 64429
 Jefferson Capital Systems, 16 McLeland Rd, Saint Cloud, MN 56303
 Jerry Anderson, 5914 N. Belt Hwy, Saint Joseph, MO 64506
 John Lee Jackson, Universal Fidelity LP, 1445 Longhorn Creek Dr., Houston, TX 77084
 Kansas Counselors, P O Box 14765, Shawnee Mission, KS 66285
 KCP&L, PO Box 219703, Kansas City, MO 64121-9703
 KLC INC, PO BOX 3006, Saint Joseph, MO 64503
 Larry & Sung Jones, 1733 SE State Route R3, Easton, MO 64443
 LC Systems Inc., 444 Hwy 96 East, PO Box 64887, Saint Paul, MN 55164-0887


 Liberty Hospital Medical Group, P.O. Box 219392, Kansas City, MO 64121
 Lynthia B. Bowman, DO, 3312 Newport Rd., Saint Joseph, MO 64505
 MCM, Dept. 12421, PO Box 603, Oaks, PA 19456
 MCM, 2365 Northside Drive, Suite 300, San Diego, CA 92108
 MCM, Inc., 8875 Aero Dr., Ste 200, San Diego, CA 92123
 Meaghan Myers Forck, P O Box 59, Jefferson City, MO 65104
 MEDACOM,
 Medford Pest Control, PO Box 55, Cameron, MO 64429
 Mediacom, P. O. Box 5744, Carol Stream, IL 60197
 Mediacom, P. O. Box 5744, Carol Stream, IL 60197
 Metlife Group Dental Plans, PO Box 981282, El Paso, TX 79998-1820
 MId-America Title Loans, 2600 N. Belt Hwy, Saint Joseph, MO 64506
 MIDLAND FUNDING LLC, Gameche & Myers, 1000 Camera Ave. Ste. A, Saint Louis, MO 63126
 Midwest Title Loans, 603 South Belt Hwy, Saint Joseph, MO 64507
 Midwestern Health Management, dba Northwest Financial Services, PO Box 848, Saint Joseph, MO 64502
 Missouri Title Loans Inc., 1509 N. Belt, Saint Joseph, MO 64506
 Missouri American Water, Customer Service, P.O. Box 578, Alton, IL 62002
 Missouri American Water, PO Box 94551, Palatine, IL 60094
 Missouri Department of Revenue, Taxation Division, P. O. Box 385, Jefferson City, MO 65105


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
          Case 19-50060-btf13                         Doc 14           Filed 02/26/19 Entered 02/26/19 17:02:47   Desc Main
                                                                     Document      Page 12 of 14




 Missouri Energy Services, 1801 NW 66th Ave, 200, Fort Lauderdale, FL 33313
 Missouri Gas Energy, 7500 E 35th ST, Kansas City, MO 64129-1368
 MM Finance, Atty John Manring, 2607 Union, Saint Joseph, MO 64506
 Mosaic, PO BOX 3495, Toledo, OH 43607


 Mosaic Life, 298 S. Young St., Ormond Beach, FL 32174
 Mosaic Life Care, 5325 Faraon St, Saint Joseph, MO 64506
 N. Oliver Soghrati DO, 29 Warrior Dr, Albany, MO 64402
 Nation Wide Credit inc, PO BOX 26314, Delano, PA 18220-6314
 NCO Financial Systems, PO Box 15372, Wilmington, DE 19850
 Nick Swope, 2822 Charles Street, Saint Joseph, MO 64507
 Nodaway Valley Bank, P O Box 700, Maryville, MO 64468
 NORS CALL CENTER SOLUTIONS, PO BOX 701, Chesterfield, MO 63006-0701
 North West Financial Services, 3620 Frederick Avenue, Saint Joseph, MO 64506
 Northland Ear, Nose & Throat, 2521 Glenn Hendren Drive, Liberty, MO 64068
 Northshore Collection Agency, 270 Spagnoli Rd, Suite 110, Melville, NY 11747
 Northwest Family Health Inc., 1007 South Polk Street, Maysville, MO 64469
 Northwest Financial Services, P O Box 848, Saint Joseph, MO 64502
 Northwest Health Services, 620 Francis, 4th Floor, Saint Joseph, MO 64502
 Northwest Health Services Inc., P O Box 803886, Kansas City, MO 64180-3886
 Northwest Medical Center, 705 N. College Street, Albany, MO 64402
 Norwest Financial, 3455 Beltline Road Suite 215, Irving, TX 75062
 Optima Recovery Services, Attention: Bankruptcy, PO Box 52968, Knoxville, TN 37950-2968
 Orthopedic and Sports Medicine, 3107 Frederick Suite B, Saint Joseph, MO 64506
 Parker Pest Control Services, PO Box 696, Saint Joseph, MO 64501
 Paul Bullman, 4600 Madison Ave, Suite 810, Kansas City, MO 64112
 Pay Pal Buyer Credit, P O Box 960080, Orlando, FL 32896-0080
 Paypal, P. O. Box 105658, Atlanta, GA 30348
 Personalized Collection Services, PO Box 35421, Kansas City, MO 64134
 Peta Raines Collector, 102 Main, Gallatin, MO 64640
 Phillip B Loillette, PO Box 790, Pickerington, OH 43147
 Physicians Reference Lab, now LabCorp, 7800 West 110th Street, Overland Park, KS 66210
 Portfolio Recovery Associates, Attention: Bankruptcy, 120 Corporate Blvd #100, Norfolk, VA 23502
 Prefered Family Health Care, 1015 South Frame St., Hamilton, MO 64644
 Professional Account Management, P O Box 849, Saint Joseph, MO 64502-0849
 Professional Account Management, P O Box 849, Saint Joseph, MO 64502-0849
 Progressive, 256 W. Data Drive, Draper, UT 84020
 PROVO CRAFT, 10855 S River Front Pkwy #300, South Jordan, UT 84095
 Publishers Clearing House, 25 McLeland Rd, Saint Cloud, MN 56303
 PWSD #3 Daviess County, Lake Viking, 116 Waterworks St., Gallatin, MO 64640
 Quik Payday, PO Box 327, 41 E. 400 N., Logan, UT 84321-4020
 Radiology Spec. of St Joe, P O Box 898, Myrtle Beach, SC 29578
 Radiology Specialist of St Joseph, LLC, P O Box 898, Myrtle Beach, SC 29578
 Randy Stanton, 9670 NW Dawn Lane, Gower, MO 64454
 Receivables Performance Management, P O Box 1548, Lynnwood, WA 98046
 Recievable Recovery Services, 110 Veterans Blvd #445, Metairie, LA 70005

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
          Case 19-50060-btf13                         Doc 14           Filed 02/26/19 Entered 02/26/19 17:02:47   Desc Main
                                                                     Document      Page 13 of 14

 Reiman Publications, P. O. Box 4002872, Des Moines, IA 50340
 Restaurant E Fund, PO Box 2501 3136, Springfield, MO 65801
 RETRIEVE CORPORATION, PO BOX 22506, Kansas City, MO 64113
 Rewards 660, processing Center, Sioux Falls, SD 57109-9210
 Robert Wyrick, 204 Roundtree Drive, Crowley, TX 76036
 Robert Wyrick, 204 Roundtree Drive, Crowley, TX 76036
 ROSS KLIEN CAPITAL MANAGEMENT, PO BOX 604, Belleville, MI 48112
 RSW & ASSOICATES, PO BOX 19515, Mission, KS 66205
 Saint Joseph License Office, 1301 Village Dr, Saint Joseph, MO 64506
 Santander Consumer USA Inc., Attn: Bankruptcy Department, P. O. Box 560284, Dallas, TX 75356
 Shelly Duncan, 19306 Diamond Lane, Smithville, MO 64069
 Shelter Insurance, 6412 Kinghill Ave., Saint Joseph, MO 64504
 SHOP KO, P O Box 19060, Green Bay, WI 54307-9060
 Shop'N'Hop No. 9, 6101 N Belt Highway, Saint Joseph, MO 64506


 SKO Brenner American, 40 Daniel Street, P O Box 230, Farmingdale, NY 11735-0230
 Speedy Cash, Attn: Bankruptcy, P O Box 780408, Wichita, KS 67278
 Speedy Cash, 1212 S Belt Highway, Saint Joseph, MO 64507
 Speedy Cash, Attn: Bankruptcy, P O Box 780408, Wichita, KS 67278
 Speedy Cash, PO Box 780408, Wichita, KS 67278
 Sprint, PO Box 54977, Los Angeles, CA 90054
 Sprint Headquarters, 6200 Sprint Prky, Overland Park, KS 66251
 Sprint Nextel, Attn: Bankruptcy Dept., PO Box 7949, Overland Park, KS 66207
 SSM Health, 114 E. South Hills Drive, Maryville, MO 64468
 St. Louis Financial Group, LLC, c/o John H. Soeder, III, 1 Campbell Plaza, Ste 1A North, Saint Louis, MO 63139
 Stan Hughes Accounting, ATTY: Daniel Radke, PO Box 2033, Saint Joseph, MO 64502
 Stop Loss, Inc., PO Box 4710, Monroe, LA 71211
 Sudden Link, PO Box 742535, Cincinnati, OH 45274-2535
 Sunrise Credit Services, PO Box 9100, Farmingdale, NY 11735
 Supreme Asset Management Inc, 100 Abernathy Rd., Suite 165, Atlanta, GA 30328
 T Mobile USA, Inc., Bankrutpcy Department, PO Box 53410, Bellevue, WA 98015
 Tek Collect Inc., PO Box 1269, Columbus, OH 43216
 Tenorio & Tenorio MD, 1607 e. hWY 36, Albany, MO 64402
 The Affiliated Group, 3055 41st Street NW #100, Rochester, MN 55901
 Thomas L. Steale, Atty at Law, 3527 N. Ridge Rd, Wichita, KS 67205
 Thomas Schneider DDS, 307 W. Clay Street, Albany, MO 64402
 TIGER TRANZ, 5330 RING GOLD RD STE A, Chattanooga, TN 37412
 TitleMax of Missouri, 1616 South Belt Hwy, Saint Joseph, MO 64507
 Todd Griffee, 3500 N Village Drive Ste 234, Saint Joseph, MO 64505
 Trac-A-Chec, P. O. Box 2764, Davenport, IA 52804
 Transworld Systems, Inc., Collection Agency, 500 Virginia Drive # 514, Fort Washington, PA 19034-2707
 Tribute, PO Box 136, Newark, NJ 07101
 TRS Recovery Services, 5251 Westheimer Rd, Houston, TX 77056
 Twisted Sisters, 105 West Hwy 136, Albany, MO 64402
 U.S. Attorney, Western District of Misso, Attn: Bankruptcy Processing Clerk, Charles Evans Whittaker Courthouse, 400 East
 9th Street, Room 5510, Kansas City, MO 64106
 U.S. Attorney, Western District of Misso, Attn: Bankruptcy Processing Clerk, Charles Evans Whittaker Courthouse, 400 East
 9th Street, Room 5510, Kansas City, MO 64106
 U.S. Attorney, Western District of Misso, Attn: Bankruptcy Processing Clerk, Charles Evans Whittaker Courthouse, 400 East

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
          Case 19-50060-btf13                         Doc 14           Filed 02/26/19 Entered 02/26/19 17:02:47   Desc Main
                                                                     Document      Page 14 of 14
 9th Street, Room 5510, Kansas City, MO 64106
 U.S. Attorney, Western District of Misso, Attn: Bankruptcy Processing Clerk, Charles Evans Whittaker Courthouse, 400 East
 9th Street, Room 5510, Kansas City, MO 64106
 Universal Data Services, P. O. Box 8890, Saint Joseph, MO 64508
 US Recovery, 351 Linden Street, Fort Collins, CO 80524
 VBS Inbox Loan, True Accord, 303 2nd Street, Ste 750 South, San Francisco, CA 94107
 Viking Valley Association, 144 East Main, Gallatin, MO 64640
 WalMart, 3022 South Belt Hwy, Saint Joseph, MO 64503
 Watertown Credit Bureau, 925 16th SW, PO Box 234, Watertown, SD 57201-0234
 Windstream Communications, P O Box 9001908, Louisville, KY 40290-1908


 World Finance Corporation, 2905 South Belt Highway, Saint Joseph, MO 64503



                                                                               /s/ Noah J. Briles
                                                                               Noah J. Briles 41473
                                                                               Noah J. Briles Law Office
                                                                               918 Francis Street
                                                                               St. Joseph, MO 64501
                                                                               816-232-6265Fax:816-279-4483
                                                                               nbriles@stjoelive.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
